Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of Metha Energy Solutions Inc. (the “Company”) on Form 10-K for theyear endingDcember 31, 2011as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jesper Toft, ChiefFinancial Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for theyear endingDecember 31, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for theyear endingDecember 31, 2011, fairly presents, in all material respects, the financial condition and results of operations of Metha Energy Solutions Inc. Metha Energy Solutions Inc. Date: April 16, 2012 By: /s/ Jesper Toft Jesper Toft Chief Financial Officer,
